     Case 4:19-cv-00226 Document 400 Filed on 02/08/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                           February 08, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                        §
                                               §
                                               §
                      Plaintiffs,              §
                                               §
v.                                             §           CIVIL ACTION NO. H-19-226
                                               §
HARRIS COUNTY, TEXAS, et al.,                  §
                                               §
                      Defendants.              §

                                            ORDER

       The Felony Criminal District Court Judges who appealed this court’s Memorandum and

Opinion denying their motion to dismiss, (Docket Entry No. 326), have asked this court to vacate

that ruling, and the plaintiffs have moved to dismiss those Judges under Rule 41(a)(2), (Docket

Entry No. 370). The court again vacates its prior ruling and grants the plaintiffs’ motion to

dismiss the Felony Criminal District Court Judges, with prejudice.

              SIGNED on February 8, 2021, at Houston, Texas.



                                                   ___________________________________
                                                               Lee H. Rosenthal
                                                        Chief United States District Judge
